Reserving a bill of exceptions to overruling a motion for new trial does not take the place, nor will it answer in lieu of a bill of exceptions to proceedings had upon the trial of a case, and those matters which appellant seeks to raise by reserving a bill of exceptions to overruling the motion for new trial, and to which an exception should have been reserved during the trial at the time they occurred, do not present the matter in a way we can review them.
Appellant in his motion for a new trial complained that the court erred in requiring the jury to assess the punishment. Since we called his attention to the fact that the first indeterminate sentence law was held invalid, he, in his motion for rehearing, insists that the court should have pronounced sentence in accordance with the terms of the indeterminate sentence law last passed, and in this he is correct. As the jury assessed his punishment at three years confinement in the State penitentiary, the court should have sentenced him to imprisonment in the penitentiary for a period of time not less than two nor more than three years, and the sentence is here now corrected and reformed to so read.
The motion for rehearing is overruled.
Overruled.